DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 19 February 2021. Claims 1-20 are currently pending.
Drawings
	With the amendments to the specification and the drawings received on 19 February 2021, the drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (U.S. Patent 8,685,037).
Regarding claims 1-2, 6-7 and 11-12, Jordan discloses (as to claim 1) a device (20) capable of assisting in surgery comprising a first tong (40) that includes a distal end (37) which is capable of engaging a fractured bone (i.e. via 220); a second tong (30) that includes a distal end (47), and that is moveably coupled to (i.e. via 60) the first tong; a holder (220/226/230) that is moveably coupled to (i.e. via he interaction between 38 and 223) the distal end of the second tong and that is capable of positioning a fixation plate (C) between the holder and the fractured bones and in contact with the fractured bone prior to installation of a bone screw or other attachment device (see column 7, as to claim 2) the holder includes a frame (226) surrounding an opening (228) which provides access to (i.e. access for 230) the fixation plate, wherein (as to claim 6) the holder is curved (curvature as best seen in Figures 5 and 6), wherein (as to claim 7) the holder applies pressure to (i.e. via 230) the fixation plate against the bone in a first direction (i.e. a direction defined along a longitudinal axis of 230), and the distal end of the first tong applies pressure to (i.e. via 200) the bone in a second direction (i.e. a bottom to top direction as best seen in Figure 9), wherein (as to claim 11) the distal end of the first tong is tapered (see tapered shape in Figures 2 and 12) and is capable of avoiding dissection beyond that required for the distal end of the first tong to be placed against the bone, and wherein (as to claim 12) the device is capable of positioning the fixation plate on a fractured fibula (see column 6, lines 43-49) (see Figures 1-12, and column 4, line 47 – column 7, line 56).
Regarding claim 18, Jordan discloses an open fracture reduction kit (see Figure 9) comprising an orthopedic clamp (20) including a first tong (40) that includes a distal end (37) which is capable of engaging a fractured bone (i.e. via 220); a second tong (30) that includes a distal end (47), and that is moveably coupled to (i.e. via 60) the first tong; a holder (220/226/230) that is moveably coupled to (i.e. via he interaction between 38 and 223) the distal end of the second tong and that is capable of positioning a fixation plate (C) between the holder and the fractured bones and in contact with the fractured bone prior to installation of a bone screw or other attachment device (see column 7, lines 35-43); and a fixation plate (C) that is securely held by the holder, wherein (as to part of claim 19) the holder is curved (curvature as best seen in Figures 5 and 6) to securely hold and position the fixation plate, and wherein (as to claim 20) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (U.S. Patent 8,685,037), as applied to claim 18 above, in view of Huebner (U.S. Patent 6,001,099).
	Jordan discloses the claimed invention except for wherein the fixation plate is curved. Huebner teaches the use of a fixation plate (10) that is sized and curved for attachment to a fractured fibula (see Figures 1 and 3, and column 2, lines 26-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Jordan with wherein the fixation plate is curved in view of Huebner in order to provide a well-known, obvious plate shape for substantially matching the curvature of the fibula.
Response to Arguments
The applicant’s arguments with respect to claim(s) 1-2, 6-7, 11-12 and 18-20 have been considered but are moot because the new ground of rejection does not rely 
	Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775